Citation Nr: 1421566	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and in the Alabama Army National Guard from June 1973 to June 1985, August 1985 to January 1986, September 1987 to June 1990, October 1991 to May 1997, and September 1997 to September 2003, with a total of 29 years of National Guard Service.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran has since moved and the RO in Montgomery, Alabama now has jurisdiction over this case.  

In June 2012, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue(s) of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss is related to active duty, active duty training (ACDUTRA) or inactive duty for training (INACDUTRA).

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's tinnitus is related to active duty, ACDUTRA or INACDUTRA.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in January 2007.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in March 2009 for his bilateral hearing loss and tinnitus claims.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

The Veteran contends that his bilateral hearing loss and tinnitus began in service following military noise exposure.  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Appellant had a period of active duty from October 1973 to February 1974 and had subsequent periods of service with the Alabama Army National Guard.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c) (1). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. Id.  

In order to meet the basic eligibility requirements (veteran status) for service connection during non-active duty service, an individual must have become disabled due to an injury or disease incurred in the line of duty during active duty for training or have become disabled due to an injury incurred in the line of duty during inactive duty training.  

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

The appellant's personnel records reflect that his only relevant service outside of the Alabama Army National Guard is a period of active duty from October 1973 to February 1974.

III.  Hearing Loss and Tinnitus

The appellant asserts that his bilateral hearing loss and tinnitus are related to in-service noise exposure as a cannon crewman.  In his January 2007 claim, the Veteran stated that his hearing loss and tinnitus began in service.  He did not specify whether he was referring to his active duty service or his National Guard service. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran submitted statements about noise exposure in service and the record reflects that the bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  Audiometric testing conducted during the March 2009 VA examination revealed auditory thresholds greater than 40 decibels for several of the relevant frequencies in each ear.  The remaining question is whether the current bilateral hearing loss is related to his service.

In this case, there is no evidence of complaints of tinnitus or hearing loss during active duty service from October 1973 to February 1974.  

In March 2009, the Veteran presented for a VA examination.  The Veteran reported that he noticed that he was losing his hearing over the past 6 years.  The Veteran reported having trouble hearing in all situations, needing to turn the TV volume up.  The Veteran reported a history of military noise exposure, specifically small arms fire, heavy artillery, mortars and grenades.  The Veteran reported that he did not have a significant history of occupational or recreational noise exposure after service.  The Veteran reported that his tinnitus began "about 6 years ago."  

Audiometric testing revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 35, 30, 40, 55 and 70 in the right ear, and 40, 40, 40, 60 and 75 in the left ear.  The Veteran had a 92 percent speech recognition score.  The examiner diagnosed the Veteran with mild to severe bilateral hearing loss.  The examiner noted that an audiogram from 1985 indicated that the Veteran's hearing was within normal limits bilaterally and that examinations from 1995 and 2001 indicated increasing levels of hearing loss bilaterally.  

The examiner noted that the Veteran's hearing was within normal limits in August 1985 (the date of an audiometric examination conducted for re-enlistment purposes which revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 10, 10, 10, 10 and 20 in the right ear, and 25, 15, 25, 20 and 20 in the left ear), which is 11 years after active duty service, and opined that the Veteran's hearing loss was less likely than not due to noise exposure in active duty service.  Regarding tinnitus, the examiner opined that given the late date of reported onset, it is less likely than not due to noise exposure in active duty service.  The examiner indicated that he could not provide an opinion on whether the Veteran's hearing loss and tinnitus were related to noise exposure in the National Guard because of the sporadic nature of service.  

Based on a review of the evidence, service connection is not warranted for bilateral hearing loss or tinnitus.  The Board does not find that the Veteran's assertion that hearing loss and tinnitus began in service credible.  The Veteran has provided conflicting accounts as to when his hearing loss and tinnitus started.  On his claim received in December 2006, the Veteran stated that his hearing loss and tinnitus were due to his job in service.  In his January 2007 statement, the Veteran stated that his hearing loss and tinnitus started during basic training at Fort Dix, New Jersey.  At the March 2009 VA examination, the Veteran reported that his hearing loss and tinnitus started six years ago.  

In addition, the most probative medical evidence is against the claim.  The March 2009 VA examiner provided a negative nexus opinion with full knowledge of the Veteran's in-service noise exposure and his self-reported history of hearing loss and tinnitus.  The VA examiner's opinion was based both on objective testing and on a review of the Veteran's entire claims file.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss and tinnitus.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the hearing loss disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  The Board further finds that any statement by the Veteran that he has had hearing loss and tinnitus since service is less than credible when considered with the record as a whole, to include his report that his hearing loss and tinnitus onset six years prior to his March 2009 VA examination.  

In the present claim, there is no probative clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between a hearing loss disability and tinnitus and active service. 

After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

Pursuant to the prior remand, the Veteran was scheduled for a VA examination of his left knee.  Notations within the record indicated that he failed to report for that examination; however, it is unclear whether the Veteran received notice of his examination.  Therefore, the Veteran should be scheduled for a left knee examination and he should be given proper notice.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and likely etiology of the Veteran's reported left knee condition.  The examiner should review the claims file.  

For any diagnosed left knee condition, the examiner should state whether it is at least as likely as not (50 percent probability) that the condition onset in or is causally related to any period of active service, to include the initial period of active service during basic training, or was aggravated during any period of active service, to include the Veteran's in-service treatment for his left knee in 2002.  The examiner should provide an explanation for any opinion provided, preferably with a discussion of the history of the injury during basic training, the National Guard examination records, the complaints and treatment in 2000 (which are not associated with duty training) and the Veteran's injury in 2002.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


